                                      Case 1:21-cv-07018 Document 1-1 Filed 08/19/21 Page 1 of 4

                                                          Exhibit A to the Complaint
Location: New York, NY                                                                              IP Address: 98.116.101.253
Total Works Infringed: 28                                                                           ISP: Verizon Fios
 Work      Hashes                                                                UTC        Site           Published    Registered   Registration
 1         Info Hash:                                                            07-24-     Vixen          12-20-2018   01-22-2019   PA0002147683
           712F1BEECBA814B319EE16CBDAD7C380E9E2B6C0                              2021
           File Hash:                                                            01:19:30
           14591B87156AA8D653949B8065FE439DDD840637D64169623F2D52190C13EFF5
 2         Info Hash:                                                            07-24-     Vixen          03-25-2017   06-05-2017   PA0002050771
           C2E04255710FAF8378E0EBEDA314D8264450AC68                              2021
           File Hash:                                                            01:19:22
           F3A7178968C7E6AFAE96001C3594388A11A737871AC37713BA06D55FD54BE9F6
 3         Info Hash:                                                            07-23-     Vixen          07-03-2017   07-07-2017   PA0002070827
           FC95974CFD0C0326D01A0CAD4215D4289C7EFD71                              2021
           File Hash:                                                            22:14:51
           C67F6AEF1C2BA71AD70F390ED010D2D7BD4B4348637EE4FD6EBCE3B1587A4D7F
 4         Info Hash:                                                            07-23-     Vixen          10-16-2018   10-28-2018   PA0002130458
           FD928994BB900C0D711D62EB937A56C97C5AE985                              2021
           File Hash:                                                            21:14:50
           50A6B55F462056F39EB6959B255BD4E4EC371FF03BE75FBB0B5AD8BDA9585848
 5         Info Hash:                                                            07-23-     Vixen          12-30-2018   01-22-2019   PA0002147900
           A7671D9A943B4580C4CA097645722A9860A70621                              2021
           File Hash:                                                            21:00:17
           72E74631F4ADA633B04B9331C52924F1A7B9409CADA4E594E20FF2294EA23A82
 6         Info Hash:                                                            07-23-     Vixen          06-28-2017   07-07-2017   PA0002070828
           807F407D94E9D91A368B24C5EEA7DBA5FF438450                              2021
           File Hash:                                                            20:59:55
           D943838169F687983C51D99B78B93FB6D4D251BDE2517567121B281ED22D6A04
 7         Info Hash:                                                            07-02-     Tushy          09-14-2020   09-29-2020   PA0002258682
           007275AD7AE1B816AB1DB29AD5473FFFA9216347                              2021
           File Hash:                                                            02:51:02
           9D1225046E196471953A112509237D4791E59A162B676818C34A8068B6F0FECA
 8         Info Hash:                                                            06-28-     Tushy          08-04-2018   09-01-2018   PA0002119573
           C75D2E32CF8D8B2AC61DA56AA33AEE3C70EE140D                              2021
           File Hash:                                                            02:09:54
           C3E645E8791B6FC72B8EA87A264B234AEF1523F9E8B8D6318D72E9DFE9594D45
                                  Case 1:21-cv-07018 Document 1-1 Filed 08/19/21 Page 2 of 4

Work   Hashes                                                             UTC        Site      Published    Registered   Registration
9      Info Hash:                                                         05-07-     Tushy     04-25-2021   06-09-2021   PA0002295582
       846B05E2B96675A7BC351F8EBDDDCC4803764E6C                           2021
       File Hash:                                                         13:25:57
       95812A21AE7EFD973AF7380CE9DB99CE1C25EEF7C88DD1A31C716D2D6F9E1E9D
10     Info Hash:                                                         05-07-     Tushy     04-16-2018   06-18-2018   PA0002126681
       AEB6F92DB4A3C5749E39FA490B4961B83CA6F4C8                           2021
       File Hash:                                                         13:25:39
       E783211B71EC31FF4AEE3597F9810E383A31768713AB9F723D8252E168CFA71A
11     Info Hash:                                                         04-24-     Blacked   04-17-2018   05-23-2018   PA0002101308
       F15A3D34FF0FD051292EC25A6DBB3F574863F6E2                           2021       Raw
       File Hash:                                                         07:49:58
       4D5131F83A161A61BCC759E3AA7729C7BF9F99527E0D0FA59AD26AD5A61316B7
12     Info Hash:                                                         04-15-     Blacked   09-22-2018   11-01-2018   PA0002143419
       1258ABB7C5E64E5C8473CFA497399ABCDC52FD45                           2021
       File Hash:                                                         22:40:11
       306F7C14871EB76CC7E5538313F8F5FB121FB4C43C33F02B8A053051EE60CA12
13     Info Hash:                                                         03-20-     Blacked   03-15-2021   03-22-2021   PA0002282515
       A336696E808574CA1ECCACA1E080D6993CE3E408                           2021       Raw
       File Hash:                                                         21:47:34
       76ACEB0964E0FBDF7535C99F405DC85A8F13DF4C35810F11890C0E5815A50F07
14     Info Hash:                                                         03-15-     Tushy     04-06-2018   06-19-2018   PA0002126674
       C4705CDBE06284FCCC4E7C0AFA85554E5CE10645                           2021
       File Hash:                                                         21:54:03
       38CC20179FAA7E2EEEDD06E0F252EBF10C635BDF2F21540B6C96D0A18253BB10
15     Info Hash:                                                         03-15-     Tushy     03-14-2021   03-22-2021   PA0002282514
       43A8AB6E80956391E3943858A0B47E1FD106C7B3                           2021
       File Hash:                                                         03:06:00
       EAFDBDE4FE4569DB61BB6DA689D6BCF4048536B068DB2E7F9436198EC61D0413
16     Info Hash:                                                         03-02-     Tushy     02-28-2021   03-22-2021   PA0002282501
       5EA1CEDFD4BE9576CDFC7164EC71A2854CBFE95B                           2021
       File Hash:                                                         03:04:37
       19B7648336A0AB740B87093BD080CCAEC8B990B2083C3E21389D741846334EA5
17     Info Hash:                                                         02-13-     Vixen     09-11-2017   09-15-2017   PA0002052839
       BE713F5A98E2B6CA0B5E85A8E231872F027E093D                           2021
       File Hash:                                                         03:43:29
       C289565400FD8438CB4FE86A6D47B2899F5FA7489415044A5E170A5B283AD77C
                                 Case 1:21-cv-07018 Document 1-1 Filed 08/19/21 Page 3 of 4

Work   Hashes                                                             UTC        Site      Published    Registered   Registration
18     Info Hash:                                                         02-12-     Blacked   11-25-2019   12-09-2019   PA0002216262
       E9DB8BE26B56BFF69AC9279777644AE132988A8F                           2021
       File Hash:                                                         13:50:17
       F83F1606590AC7256D37203AA4280E8892E6D55FE39E51AEFFF1693785E7D656
19     Info Hash:                                                         02-12-     Vixen     08-02-2017   08-17-2017   PA0002077667
       F9007BDB1432744206E0B50B8EDB45D91F06EA40                           2021
       File Hash:                                                         02:41:37
       8C719060E8970E9E5D4B5985A785476BB6F8F9F82A612F3100654A398F3A139F
20     Info Hash:                                                         02-11-     Vixen     07-23-2017   08-10-2017   PA0002046877
       258961E123E520633A96CDF11E8E6F60E233C816                           2021
       File Hash:                                                         00:21:53
       A116D3BED05F6DD226D58A71AFCD167970C507F1B10DCD4306EA08F55BFE4621
21     Info Hash:                                                         02-08-     Vixen     07-18-2017   08-10-2017   PA0002046875
       22DE3D0DBDC4F63D4CB286F6154F3FCCC3D7FABF                           2021
       File Hash:                                                         13:34:25
       D274816FB3367FFB6892371753BEC9925944B14E4B4BFCBB12086E4619D4C3CE
22     Info Hash:                                                         02-08-     Vixen     03-27-2020   04-17-2020   PA0002246166
       F1C42EEE6A5C0C66BE5312B87E57F3BB13D4FF14                           2021
       File Hash:                                                         13:09:33
       DD4796B449317DB7C5EA04F3FA3518700E17FCEB633AE40D0361FF3C98D3E178
23     Info Hash:                                                         02-08-     Vixen     10-23-2020   11-18-2020   PA0002272622
       97DBC412467273A5AABCF3D26E13F83FEEEDD9BD                           2021
       File Hash:                                                         12:54:06
       29019A60FE2D2C71C049A0855D2ED41BFFFFE95470150CAF81DFB4D37857410E
24     Info Hash:                                                         02-08-     Vixen     11-10-2018   11-25-2018   PA0002136725
       FBB1E3387B5D032B30B9137E05F516E696DC5CC5                           2021
       File Hash:                                                         12:54:05
       B9956D883B639ABA09E7C17604A1DE4661B56E9371D9A95D7CB251267123EB58
25     Info Hash:                                                         02-08-     Vixen     10-06-2019   10-21-2019   PA0002207778
       06A699F04233A269B959CFBD8EF524A5BAE9D731                           2021
       File Hash:                                                         12:51:39
       B723692E9D6892949F879FCEA92B1FE19361ABB754D298EC37F2A99AE416B9BE
26     Info Hash:                                                         02-04-     Blacked   10-12-2017   10-19-2017   PA0002058296
       D629C1BE08933BB60DF199F6F24E3812EA2C6C73                           2021
       File Hash:                                                         15:42:49
       B6A76B9FE28D9B34D14C72456A036267F1B7DC9B3588D3E3564E883B38BA8042
                                  Case 1:21-cv-07018 Document 1-1 Filed 08/19/21 Page 4 of 4

Work   Hashes                                                             UTC        Site      Published    Registered   Registration
27     Info Hash:                                                         01-27-     Blacked   01-25-2021   02-09-2021   PA0002276145
       23F3281238E8C2B9F46A06DE03A1DD56C2FE4183                           2021       Raw
       File Hash:                                                         00:37:31
       F183EF0FD677D5E3B3A74E652AA19DA5A9D35A6F741282153C37E44C88A3A62C
28     Info Hash:                                                         01-25-     Blacked   01-23-2021   02-09-2021   PA0002276146
       7AD634DDF39D6C357029F9B8DA853344A9154CA3                           2021
       File Hash:                                                         22:47:43
       ABD1CF9BE94C07E7BA99AD39BA2A1F827B3E71F1677F7CFC5C5731EEFFC66D57
